          Case 2:21-cv-00138-TOR   ECF No. 10   filed 05/19/21   PageID.75 Page 1 of 18




 1

 2

 3

 4

 5
                       IN THE UNITED STATES DISTRICT COURT
 6                   FOR THE EASTERN DISTRICT OF WASHINGTON

 7 LORENA PATEL, individually, and on
   behalf of her disabled adult daughter
 8 SAM PATEL,                                       No. 2:21-cv-0138-TOR

 9                                                  JOINT STIPULATED
                              Plaintiffs,           PROTECTIVE ORDER
10           v.

11 NATIONSTAR MORTGAGE LLC. d/b/a
   CHAMPION MORTGAGE, a Delaware
12 company,

13
                              Defendant.
14
15
             Lorena Patel and Sam Patel (“Plaintiffs”) and Nationstar Mortgage LLC d/b/a
16
     Champion Mortgage (“Defendant”) (collectively, the “Parties”) respectfully submit
17
     this protective order for the Court’s consideration and entry.
18
     1.      PURPOSES AND LIMITATIONS
19
             Discovery in this action is likely to involve production of confidential,
20
     proprietary, or private information of the Parties (and third parties) for which
21
     special protection may be warranted. Accordingly, the Parties petition the Court to
22
     enter the following Protective Order, which shall apply to all discovery in this
23
     action, including third-party discovery. The Parties acknowledge that this
     JOINT STIPULATED PROTECTIVE ORDER - 1
        Case 2:21-cv-00138-TOR     ECF No. 10    filed 05/19/21   PageID.76 Page 2 of 18




 1 agreement does not confer blanket protection on all disclosures or responses to

 2 discovery, the protection it affords from public disclosure and use extends only to

 3 the limited information or items that are entitled to confidential treatment under the

 4 applicable legal principles, and it does not presumptively entitle the Parties to file

 5 confidential information under seal.

 6 2.      “CONFIDENTIAL” MATERIAL

 7         “Confidential” material may be designated “CONFIDENTIAL” or “HIGHLY

 8         CONFIDENTIAL – ATTORNEYS’ EYES ONLY.”

 9         The following documents and tangible things produced or otherwise

10 exchanged may be designated “CONFIDENTIAL”:

11         1.     Documents containing financial information of one or more of the

12         Parties (or third parties);

13         2.     Documents subject to contractual confidentiality provisions;

14         3.     Documents containing information related to competitively sensitive
15         information regarding the customers of one or more of the Parties (or third

16         parties);

17         4.     Documents containing information related to trade secrets of one or
18         more of the Parties (or third parties);

19         5.     Documents containing information related to business or legal

20         processes and methods, or policies and procedures, of one or more of the

21         Parties (or third parties);

22         6.     Documents containing sensitive personal health information of one or

23         more of the Parties (or third parties); and

     JOINT STIPULATED PROTECTIVE ORDER - 2
        Case 2:21-cv-00138-TOR    ECF No. 10     filed 05/19/21   PageID.77 Page 3 of 18




 1         7.    Documents containing personally identifiable information (“PII”)

 2         pertaining to any individuals.

 3         The following documents and tangible things produced or otherwise

 4 exchanged may be designated “HIGHLY CONFIDENTIAL – ATTORNEYS’

 5 EYES ONLY”:

 6               Documents and tangible things produced or otherwise exchanged

 7         that would fall under the categories listed above but that the designating

 8         party in good faith reasonably believes to contain information of a

 9         particularly sensitive or confidential nature that warrants further

10         restricted disclosure, such as information the disclosure of which to

11         another party or non-party would create a substantial risk of serious harm

12         to the designating party or a third party that could not be avoided by less

13         restrictive means—and documents and things may only be designated

14         HIGHLY CONFIDENTIAL-ATTORNEY’S EYES ONLY if the
15         designating   party   believes   in   good    faith    that   designation   as

16         CONFIDENTIAL will not provide adequate protection.

17 3.      SCOPE
18         The protections conferred by this agreement cover not only confidential

19 material (as defined above), but also (1) any information copied or extracted from

20 confidential material; (2) all copies, excerpts, summaries, or compilations of

21 confidential material; and (3) any testimony, conversations, or presentations by

22 Parties or their counsel that might reveal confidential material.

23

     JOINT STIPULATED PROTECTIVE ORDER - 3
        Case 2:21-cv-00138-TOR       ECF No. 10    filed 05/19/21   PageID.78 Page 4 of 18




 1         However, the protections conferred by this agreement do not cover

 2 information that the designating party placed within the public domain or becomes

 3 part of the public domain through trial or otherwise.

 4 4.      ACCESS TO AND USE OF CONFIDENTIAL MATERIAL

 5         4.1    Basic Principles. A receiving party may use confidential material

 6 disclosed or produced by another party or by a non-party in connection with this

 7 case     and   that   has      been   designated       “CONFIDENTIAL”      or   “HIGHLY

 8 CONFIDENTIAL – ATTORNEYS’ EYES ONLY” only for prosecuting,

 9 defending, or attempting to settle this litigation. Confidential material may be

10 disclosed only to the categories of persons and under the conditions described in

11 this agreement. Confidential material must be stored and maintained by a receiving

12 party at a location and in a secure manner that ensures that access is limited to the

13 persons authorized under this agreement.

14         4.2    Disclosure of “CONFIDENTIAL” Information or Items. Unless
15 otherwise ordered by the Court or permitted in writing by the designating party, a

16 receiving party may disclose any material designated “CONFIDENTIAL” only to:

17                (a)    Plaintiffs in this litigation;
18                (b)    the receiving party’s outside counsel of record in this action, as

19         well as employees of such counsel to whom it is reasonably necessary to

20         disclose the information for this litigation;

21                (c)    the officers, directors, and employees (including in house

22         counsel) of the receiving party to whom disclosure is reasonably necessary

23         for this litigation;

     JOINT STIPULATED PROTECTIVE ORDER - 4
      Case 2:21-cv-00138-TOR       ECF No. 10    filed 05/19/21   PageID.79 Page 5 of 18




 1              (d)      experts and consultants to whom disclosure is reasonably

 2        necessary for this litigation and who have signed the “Acknowledgment and

 3        Agreement to Be Bound” (Exhibit A);

 4              (e)      the Court, court personnel, and court reporters and their staff;

 5              (f)      copy, document management, electronic discovery, or imaging

 6        service providers retained by counsel to assist in the management and

 7        duplication of confidential material, provided that such service provider has

 8        agreed in writing to use any confidential material only to perform services for

 9        the party that has retained it in this litigation, not to disclose any confidential

10        material to third parties and to immediately return all originals and copies of

11        any confidential material upon completion of the service;

12              (g)      during their depositions, witnesses in the action to whom

13        disclosure     is   reasonably    necessary    and      who   have   signed       the

14        “Acknowledgment and Agreement to Be Bound” (Exhibit A), unless
15        otherwise agreed by the designating party or ordered by the Court (with the

16        further requirement that pages of transcribed deposition testimony or exhibits

17        to depositions that reveal confidential material must be separately bound by
18        the court reporter and may not be disclosed to anyone except as permitted

19        under this agreement);

20              (h)      the author or recipient of a document containing the information

21        or a custodian or other person who otherwise possessed or knew the

22        information.

23

     JOINT STIPULATED PROTECTIVE ORDER - 5
      Case 2:21-cv-00138-TOR      ECF No. 10    filed 05/19/21   PageID.80 Page 6 of 18




 1              (i)    mock trial and jury consultants, including, but not limited to,

 2        mock jurors who have signed the “Acknowledgment and Agreement to Be

 3        Bound” (Exhibit A); and

 4              (j)    any mediator retained by the Parties or appointed by the Court in

 5        this action and employees of such mediator who are assisting in the conduct

 6        of the mediation, provided that such mediator has agreed in writing to

 7        maintain the confidentiality of confidential information received in this

 8        action.

 9        4.3   Disclosure of “HIGHLY CONFIDENTIAL – ATTORNEYS’

10 EYES ONLY” Information or Items. Unless otherwise ordered by the Court or

11 permitted in writing by the designating party, a receiving party may disclose

12 “HIGHLY CONFIDENTIAL – ATTORNEYS’ EYES ONLY” material only to:

13              (a)    the receiving party’s outside counsel of record in this action, as

14        well as employees of such counsel to whom it is reasonably necessary to
15        disclose the information for this litigation;

16              (b)    in house counsel of the receiving party who have responsibility

17        for this litigation, provided that such individuals do not regularly participate
18        in the commercial business activities of the parties other than providing legal

19        advice;

20              (c)    experts and consultants to whom disclosure is reasonably

21        necessary for this litigation, who have signed the “Acknowledgment and

22        Agreement to Be Bound” (Exhibit A), and as to whom the procedures and

23        requirements set forth in paragraph 4.4 have been satisfied;

     JOINT STIPULATED PROTECTIVE ORDER - 6
      Case 2:21-cv-00138-TOR      ECF No. 10    filed 05/19/21   PageID.81 Page 7 of 18




 1              (d)    the Court, court personnel, and court reporters and their staff;

 2              (e)    copy, document management, electronic discovery, or imaging

 3        service providers retained by counsel to assist in the management and

 4        duplication of confidential material, provided that such service provider has

 5        agreed in writing to use any confidential material only to perform services for

 6        the party that has retained it in this litigation, not to disclose any confidential

 7        material to third parties and to immediately return all originals and copies of

 8        any confidential material upon completion of the service;

 9              (f)    the author or recipient of a document containing the information

10        or a custodian or other person who otherwise possessed or knew the

11        information; and

12              (g)    any mediator retained by the Parties or appointed by the Court in

13        this action and employees of such mediator who are assisting in the conduct

14        of the mediation, provided that such mediator has agreed in writing to
15        maintain the confidentiality of confidential information received in this

16        action.

17        4.4   Challenging Expert or Consultant. A receiving party that wishes to
18 provide “HIGHLY CONFIDENTIAL – ATTORNEYS’ EYES ONLY” material

19 received from a producing party to an expert or consultant shall first provide the

20 producing party with: (i) a current curriculum vitae for the expert or consultant,

21 which shall include a description of past and present employers by whom the expert

22 or consultant has been employed and (subject to the second sentence of this

23 paragraph) persons or entities by whom the expert or consultant has been engaged

     JOINT STIPULATED PROTECTIVE ORDER - 7
      Case 2:21-cv-00138-TOR     ECF No. 10    filed 05/19/21   PageID.82 Page 8 of 18




 1 in any consulting or expert engagements within the last five years, as well as a

 2 general description of the nature of such engagements and identify whether the

 3 expert has worked on behalf of the party, and (ii) a copy of a completed and signed

 4 copy of the “Acknowledgment and Agreement to Be Bound” (Exhibit A). Counsel

 5 for the party giving such person access to the material shall be responsible for

 6 securing such a writing and shall be the custodian of the writing. If an expert or

 7 consultant is precluded by virtue of a non-disclosure agreement from disclosing

 8 either the existence or nature of any such engagement or the identity of the entity

 9 for which the services were or are being performed, then the expert or consultant

10 shall state that certain information is being withheld on that basis and shall

11 supplement his/her disclosure with such additional information as he/she believes

12 would be helpful to the Parties and the Court in determining whether any

13 undisclosed consulting relationship would create a likelihood that the expert or

14 consultant would have a conflict of interest in the engagement for this litigation, or
15 should otherwise be precluded from acting as an expert or consultant in this

16 litigation.

17               (a)   Within eight days after the producing party’s receipt of the
18        information described in paragraph 4.4 and the signed undertaking in the

19        form of Exhibit A, the producing party may object in writing to the proposed

20        expert or consultant if facts available to that party show there is a reasonable

21        likelihood disclosure of the confidential material to the proposed expert or

22        consultant would create a risk of harm to the producing party. Failure to

23

     JOINT STIPULATED PROTECTIVE ORDER - 8
        Case 2:21-cv-00138-TOR      ECF No. 10   filed 05/19/21   PageID.83 Page 9 of 18




 1         object in writing to a proposed expert or consultant within eight days will be

 2         deemed a waiver of any objection to the proposed expert or consultant.

 3               (b)     If the producing party objects to the proposed expert or

 4         consultant, the Parties shall meet and confer in good faith in an attempt to

 5         resolve their dispute without resort to the Court.        If the Parties’ dispute

 6         remains     unresolved    seven   days    following    the   producing    party’s

 7         communication of its objection, the producing party may seek a ruling from

 8         the Court on the merits of the producing party’s objection. Pending a ruling

 9         by the Court, the proposed expert or consultant shall not have access to

10         material or information designated by the producing party unless such access

11         has been previously approved. Failure to seek a ruling from the Court as

12         described above within fourteen days following the producing party’s initial

13         communication of its objection will be deemed a waiver of any objection to

14         the proposed expert or consultant.
15         4.5   Filing Confidential Material. Before filing confidential material or

16 discussing or referencing such material in court filings, the filing party shall confer

17 with the designating party to determine whether the designating party will remove
18 the confidential designation, whether the document can be redacted, or whether a

19 motion to seal or stipulation and proposed order is warranted.

20 5.      DESIGNATING PROTECTED MATERIAL

21         5.1   Exercise of Restraint and Care in Designating Material for

22 Protection. Each party or non-party that designates information or items for

23 protection under this agreement must take care to limit any such designation to

     JOINT STIPULATED PROTECTIVE ORDER - 9
      Case 2:21-cv-00138-TOR    ECF No. 10    filed 05/19/21   PageID.84 Page 10 of 18




 1 specific material that qualifies under the appropriate standards. The designation

 2 may be applied to the entirety of a document. However, upon reasonable request of

 3 the opposing party, the producing party must provide a more narrowly designated

 4 version of a document previously designated in its entirety, designating for

 5 protection only those parts of material, documents, items, or oral or written

 6 communications that qualify for protection.

 7        Mass, indiscriminate, or routinized designations and mass, indiscriminate, or

 8 routinized requests for narrower designations of documents designated in their

 9 entirety are prohibited. Designations that are shown to be clearly unjustified or that

10 have been made for an improper purpose (e.g., to unnecessarily encumber or delay

11 the case development process or to impose unnecessary expenses and burdens on

12 other parties) may expose the designating party to sanctions.

13        If it comes to a designating party’s attention that information or items that it

14 designated for protection do not qualify for protection, the designating party must
15 promptly notify all other parties that it is withdrawing the mistaken designation.

16        5.2   Manner and Timing of Designations. Except as otherwise provided

17 in this agreement (see, e.g., second paragraph of section 5.2(a) below), or as
18 otherwise stipulated or ordered, disclosure or discovery material that qualifies

19 protection under this agreement must be clearly so designated before or when the

20 material is disclosed or produced.

21              (a)    Information in documentary form: (e.g., paper or electronic

22        documents and deposition exhibits, but excluding transcripts of depositions or

23        other pretrial or trial proceedings), the designating party must affix the word

     JOINT STIPULATED PROTECTIVE ORDER - 10
      Case 2:21-cv-00138-TOR    ECF No. 10     filed 05/19/21   PageID.85 Page 11 of 18




 1        “CONFIDENTIAL” or “HIGHLY CONFIDENTIAL – ATTORNEYS’

 2        EYES ONLY” to each document. To the extent reasonably practicable, the

 3        designation shall also be included in a data field reserved for confidentiality

 4        designations in the load file metadata for each document exchanged

 5        electronically.

 6              (b)    Testimony given in deposition or in other pretrial or trial

 7        proceedings: the Parties may identify on the record, during the deposition,

 8        hearing, or other proceeding, all testimony designated as “CONFIDENTIAL”

 9        or “HIGHLY CONFIDENTIAL – ATTORNEYS’ EYES ONLY”, without

10        prejudice to their right to so designate other testimony after reviewing the

11        transcript. Any party or non-party may, within thirty days after receiving a

12        deposition transcript, designate portions of the transcript, or exhibits thereto,

13        as “CONFIDENTIAL” or “HIGHLY CONFIDENTIAL – ATTORNEYS’

14        EYES ONLY.” Until this thirty day period has concluded, if any testimony
15        has been designated “HIGHLY CONFIDENTIAL – ATTORNEYS’ EYES

16        ONLY,” the entirety of the deposition transcript shall be presumptively

17        treated by the receiving party as having been designated by the producing
18        party as “HIGHLY CONFIDENTIAL – ATTORNEYS’ EYES ONLY”;

19        otherwise, until this thirty day period has concluded, the entirety of the

20        deposition transcript shall be presumptively treated by the receiving party as

21        having been designated by the producing party as “CONFIDENTIAL”.

22              (c)    Other tangible items: the producing party must affix in a

23        prominent place on the exterior of the container or containers in which the

     JOINT STIPULATED PROTECTIVE ORDER - 11
      Case 2:21-cv-00138-TOR     ECF No. 10    filed 05/19/21   PageID.86 Page 12 of 18




 1        information or item is stored the word “CONFIDENTIAL” or “HIGHLY

 2        CONFIDENTIAL – ATTORNEYS’ EYES ONLY.” If only a portion or

 3        portions of the information or item warrant protection, the producing party, to

 4        the extent practicable, shall identify the protected portion(s).

 5        5.3    Inadvertent Failures to Designate.             If timely corrected, an

 6 inadvertent failure to designate confidential information or items does not, standing

 7 alone, waive the designating party’s right to secure protection under this agreement

 8 for such material. Upon timely correction of a designation, the receiving party must

 9 make reasonable efforts to ensure that the material is treated in accordance with the

10 provisions of this agreement.

11 6.     CHALLENGING CONFIDENTIALITY DESIGNATIONS

12        6.1    Timing of Challenges. Any party or non-party may challenge a

13 designation of confidentiality at any time. Unless a prompt challenge to a

14 designating party’s confidentiality designation is necessary to avoid foreseeable,
15 substantial unfairness, unnecessary economic burdens, or a significant disruption or

16 delay of the litigation, a party does not waive its right to challenge a confidentiality

17 designation by electing not to mount a challenge promptly after the original
18 designation is disclosed.

19        6.2    Meet and Confer. The Parties must make every attempt to resolve any

20 dispute regarding confidential designations without court involvement. Any motion

21 regarding confidential designations or for a protective order must include a

22 certification, in the motion or in a declaration or affidavit, that the movant has

23 engaged in a good faith meet and confer conference with other affected parties in an

     JOINT STIPULATED PROTECTIVE ORDER - 12
      Case 2:21-cv-00138-TOR    ECF No. 10    filed 05/19/21   PageID.87 Page 13 of 18




 1 effort to resolve the dispute without court action. The certification must list the

 2 date, manner, and participants to the conference. A good faith effort to confer

 3 requires a face-to-face meeting or a telephone conference.

 4        6.3    Judicial Intervention. If the Parties cannot resolve a challenge

 5 without court intervention, the designating party may file and serve a motion to

 6 retain confidentiality under Local Civil Rule 7. The burden of persuasion in any

 7 such motion shall be on the designating party. Frivolous challenges, and those

 8 made for an improper purpose (e.g., to harass or impose unnecessary expenses and

 9 burdens on other parties) may expose the challenging party to sanctions. All Parties

10 shall continue to maintain the material in question as confidential until the Court

11 rules on the challenge.

12 7.     PROTECTED          MATERIAL            SUBPOENAED          OR      ORDERED

13        PRODUCED IN OTHER LITIGATION

14        If a party is served with a subpoena or a court order issued in other litigation
15 that compels disclosure of any information or items designated in this action as

16 “CONFIDENTIAL” or “CONFIDENTIAL – ATTORNEYS’ EYES ONLY” that

17 party must:
18               (a)   promptly notify the designating party in writing and include a

19        copy of the subpoena or court order;

20               (b)   promptly notify in writing the party who caused the subpoena or

21        order to issue in the other litigation that some or all of the material covered

22        by the subpoena or order is subject to this agreement. Such notification shall

23        include a copy of this agreement; and

     JOINT STIPULATED PROTECTIVE ORDER - 13
      Case 2:21-cv-00138-TOR    ECF No. 10    filed 05/19/21   PageID.88 Page 14 of 18




 1              (c)    cooperate with respect to all reasonable procedures sought to be

 2        pursued by the designating party whose confidential material may be

 3        affected.

 4 8.     UNAUTHORIZED DISCLOSURE OF PROTECTED MATERIAL

 5        If a receiving party learns that, by inadvertence or otherwise, it has disclosed

 6 confidential material to any person or in any circumstance not authorized under this

 7 agreement, the receiving party must immediately (a) notify in writing the

 8 designating party of the unauthorized disclosures, (b) use its best efforts to retrieve

 9 all unauthorized copies of the protected material, (c) inform the person or persons to

10 whom unauthorized disclosures were made of all the terms of this agreement, and

11 (d) request that such person or persons execute the “Acknowledgment and

12 Agreement to Be Bound” that is attached hereto as Exhibit A.

13 9.     INADVERTENT PRODUCTION OF PRIVILEGED OR OTHERWISE

14        PROTECTED MATERIAL
15        If information subject to a claim of attorney-client privilege, attorney work

16 product or any other ground on which production of such information should not be

17 made to any party is nevertheless inadvertently produced, such production shall in
18 no way prejudice or otherwise constitute a waiver of, or estoppel to, any claim of

19 privilege, work product or other ground for withholding production to which the

20 producing party would otherwise be entitled. If the producing party makes a claim

21 of inadvertent production with respect to information then in the custody of any

22 receiving party or parties, the receiving party or parties shall promptly return the

23 information to the producing party and the receiving party or parties shall not use

     JOINT STIPULATED PROTECTIVE ORDER - 14
      Case 2:21-cv-00138-TOR    ECF No. 10    filed 05/19/21   PageID.89 Page 15 of 18




 1 such information for any purpose other than in connection with a motion to compel

 2 production. The receiving party may then move the Court for an order compelling

 3 production of the material, and the motion shall not assert as a ground for entering

 4 such an order the fact or circumstances of the inadvertent production. This

 5 paragraph should not be interpreted to abrogate any legal rights and obligations of

 6 the Parties with respect to inadvertent disclosures of privileged information under

 7 any applicable rules of evidence or of professional conduct. This provision is not

 8 intended to modify whatever procedure may be established in an e-discovery order

 9 or agreement that provides for production without prior privilege review. In such

10 circumstance, Parties shall confer on an appropriate non-waiver order under Fed. R.

11 Evid. 502.

12 10.    NON TERMINATION AND RETURN OF DOCUMENTS

13        Within 60 days after the termination of this action, including all appeals, each

14 receiving party must destroy or return all confidential material to the producing
15 party, including all copies, extracts and summaries thereof.        Alternatively, the

16 Parties may agree upon appropriate methods of destruction. Notwithstanding this

17 provision, counsel are entitled to retain one archival copy of all documents filed
18 with the Court, trial, deposition, and hearing transcripts, correspondence, deposition

19 and trial exhibits, expert reports, attorney work product, and consultant and expert

20 work product, even if such materials contain confidential material.

21        The confidentiality obligations imposed by this agreement shall remain in

22 effect until a designating party agrees otherwise in writing or a court orders

23 otherwise.

     JOINT STIPULATED PROTECTIVE ORDER - 15
      Case 2:21-cv-00138-TOR    ECF No. 10   filed 05/19/21    PageID.90 Page 16 of 18




 1        IT IS SO ORDERED.
 2
          Dated May 19, 2021.
 3

 4
                                   THOMAS O. RICE
 5                              United States District Judge
 6

 7

 8

 9

10

11

12

13

14
15

16

17
18

19

20

21

22

23

     JOINT STIPULATED PROTECTIVE ORDER - 16
      Case 2:21-cv-00138-TOR    ECF No. 10    filed 05/19/21   PageID.91 Page 17 of 18




 1                                      EXHIBIT A

 2             ACKNOWLEDGMENT AND AGREEMENT TO BE BOUND

 3        I, _____________________________ [print or type full name], of

 4 _________________ [print or type full address], declare under penalty of perjury

 5 that I have read in its entirety and understand the Protective Order that was issued

 6 by the United States District Court for the Eastern District of Washington on

 7 ________________________ in the case of Patel v. Nationstar Mortgage, LLC

 8 d/b/a Champion Mortgage, Case No. 2:21-cv-0138-TOR. I agree to comply with

 9 and to be bound by all the terms of this Protective Order and I understand and

10 acknowledge that failure to so comply could expose me to sanctions and

11 punishment in the nature of contempt. I solemnly promise that I will not disclose in

12 any manner any information or item that is subject to this Protective Order to any

13 person or entity except in strict compliance with the provisions of this Order. I

14 further agree to submit to the jurisdiction of the United States District Court for the
15 Eastern District of Washington for the purpose of enforcing the terms of this

16 Protective Order, even if such enforcement proceedings occur after termination of

17 this action.
18     Date:

19     City and State where sworn and signed:

20     Printed Name:

21     Signature:

22

23

     JOINT STIPULATED PROTECTIVE ORDER - 17
      Case 2:21-cv-00138-TOR     ECF No. 10    filed 05/19/21   PageID.92 Page 18 of 18




 1                            CERTIFICATE OF SERVICE

 2        I hereby certify that on the 29th day of April, 2021, I caused the foregoing

 3 document to be electronically filed with the Clerk of the Court using the CM/ECF

 4 system which in turn automatically generated a Notice of Electronic Filing (NEF) to

 5 all parties in the case who are registered users of the CM/ECF system. The NEF for

 6 the foregoing specifically identifies recipients of electronic notice.

 7                                          s/ Caleb Hatch
 8                                          Caleb Hatch, WSBA #51292
                                            Lee & Hayes, P.C.
 9                                          601 W. Riverside Ave., Ste. 1400
                                            Spokane, WA 99201
10                                          Telephone: (509) 324-9256
                                            Facsimile: (509) 323-8979
11
                                            caleb.hatch@leehayes.com
12
                                            Attorneys for Plaintiffs
13

14
15

16

17
18

19

20

21

22

23

     JOINT STIPULATED PROTECTIVE ORDER - 18
